DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 01/15/21.  This action is made non-final.
3.	Claims 21-40 are pending in the case.  Claims 21 and 31 are independent claims.

Double Patenting
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10896190.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar to each other and would have considered obvious to one of ordinary skill.
10896190
1. An apparatus comprising: a display; a memory; a hardware processor communicatively coupled to the memory, the hardware processor configured to: access a database storing: a set of initial assumptions; a set of current assumptions; a set of values of a life insurance policy over time, comprising an initial value and a current value; a list of transactions; and a list of payments; display on a first region of the display defined by a vertical price axis and a first horizontal time axis: a baseline curve comprising a first series of points representing a first illustration of values for the life insurance policy over time, the first illustration based on the set of initial assumptions and the initial value; a historical performance curve comprising a second series of points representing the set of values of the life insurance policy over time; and an in-force curve comprising a third series of points representing a second illustration of values for the life insurance policy over time, the second illustration based on the set of current assumptions and the current value; display on a second region of the display 
17/150541
21.  An apparatus comprising: a display; and a hardware processor communicatively coupled to the display, the hardware processor configured to: display, on a first region of the display, one or more curves comprising at least one of: a baseline curve comprising a first series of points representing a first illustration of values for a life insurance policy over time, the first illustration based on a set of initial assumptions and an initial value of the life insurance policy; a historical performance curve comprising a second series of points representing a set of values of the life insurance policy over time; and an in-force curve comprising a third series of points representing a second illustration of values for the life insurance policy over time, the second illustration based on a set of current assumptions and a current value of the life insurance policy; display, on a second region of the display, a first form for input of a first set of parameters defining a first scenario associated with the life insurance policy, the first scenario comprising a first change to the life insurance policy; and in response to displaying 

22.  The apparatus of Claim 21, wherein the hardware processor is further configured to: display, on the second region of the display, a second form for input of a second set of parameters, the second set of parameters defining a second scenario associated with the life insurance policy, the second scenario comprising a second change to the life insurance policy; and in response to displaying the second form for input of the second set of parameters: receive the second set of parameters; determine, based on the second set of parameters, a second set of new values of the life insurance policy over time; and display, on the first region of the display, together with the one or more curves and the first set of new values of the life insurance policy over time, the second set of new values of the life insurance policy over time.  

23.  The apparatus of Claim 22, wherein the second form is displayed adjacent to the first form on the display.  
4. The apparatus of Claim 3, wherein the processor is further configured to: receive the first set of parameters from the first form; in response to receiving the first set of parameters: produce a third file comprising the illustration; and save the third file to the memory. receive the second set of parameters from the second form; and in response to receiving the second set of parameters: determine a fifth series of points representing the new baseline, based on the second set of parameters; and display in the first region of the display the fifth series of points.  
24.  The apparatus of Claim 21, wherein determining, based on the first set of parameters, the first set of new values of the life insurance policy over time comprises determining an effect of the first set of parameters on the in-force curve.  

25.  The apparatus of Claim 21, wherein: the hardware processor is further configured to: display a link to create a model scenario; and receive a selection of the link; and displaying the first form is performed in response to receiving the selection of the link.  
6. The apparatus of Claim 5, wherein the processor is further configured to: determine that a second transaction that is in the list of transactions will occur within a set time interval; and in response to determining that the second transaction will occur within the set time interval, display in the seventh region a second notification.  
26.  The apparatus of Claim 21, wherein the first form comprises: a first field for input of a first parameter of the first set of parameters; and a second field for input of a second parameter of the first set of parameters.  

27.  The apparatus of Claim 26, wherein the first field and the second field are chosen from a set comprising: a field for input of a new net annual rate of return for the life insurance policy; a field for input of a new premium value for the life insurance policy; and a field for input of a lump sum premium payment.  



29.  The apparatus of Claim 21, wherein the hardware processor is further configured to display a link to download a file comprising the one or more curves.  
10. The method of Claim 8, further comprising: in response to the user selecting the fifth link, displaying a first form for input of a first set of parameters used to define the illustration; and in response to a user selecting the sixth link, displaying a second form for input of a second set of parameters used to define the new baseline.  
30.  The apparatus of Claim 21, wherein the hardware processor is further configured to display, on a third region of the display, at least one of a current rate of return of the life insurance policy, a current net death benefit amount for the life insurance policy, and a predicted lapse date for the life insurance policy.  

31.  A method comprising: displaying, on a first region of the display, one or more curves comprising at least one of: a baseline curve comprising a first series of points representing a first illustration of values for a life insurance policy over time, the first illustration based on a set of initial assumptions and an initial value of the life insurance policy; a historical performance curve comprising a second series of points representing a set of values of the life insurance policy over time; and an in-force curve comprising a third series of points representing a second illustration of values for the life insurance policy over time, the second illustration based on a set of current assumptions and a current value of the life insurance policy; displaying, on a second region of the display, a first form for input of a first set of parameters defining a first scenario associated with the life insurance policy, the first scenario comprising a first change to the life insurance policy; and in response to displaying the first form for input of the first set of parameters: receiving the first set of parameters; determining, based on the first set 

32.  The method of Claim 31, further comprising: displaying, on the second region of the display, a second form for input of a second set of parameters, the second set of parameters defining a second scenario associated with the life insurance policy, the second scenario comprising a second change to the life insurance policy; and in response to displaying the second form for input of the second set of parameters: receiving the second set of parameters; determining, based on the second set of parameters, a second set of new values of the life insurance policy over time; and displaying, on the first region of the display, together with the one or more curves and the first set of new values of the life insurance policy over time, the second set of new values of the life insurance policy over time.  

33.  The method of Claim 32, wherein the second form is displayed adjacent to the first form on the display.  
14. The method of Claim 8, further comprising: displaying a ninth link to create a model scenario; in response to the user selecting the ninth link: displaying a third form for input of a third set of parameters used to define a possible event for the model scenario; receive the third set of parameters; and in response to receiving the third set of parameters: determining a sixth series of point, based on the second set of parameters, representing the model scenario based on the possible event; and  Active 40097826.139ATTORNEY DOCKETPATENT APPLICATION 002328.0915 Page 40 of 44 displaying, in the first region of the display, the sixth series of points.  
34.  The method of Claim 31, wherein determining, based on the first set of parameters, the first set of new values of the life insurance policy over time comprises determining an effect of the first set of parameters on the in-force curve.  



36.  The method of Claim 31, wherein the first form comprises: a first field for input of a first parameter of the first set of parameters; and a second field for input of a second parameter of the first set of parameters.  

37.  The method of Claim 36, wherein the first field and the second field are chosen from a set comprising: a field for input of a new net annual rate of return for the life insurance policy; a field for input of a new premium value for the life insurance policy; and a field for input of a lump sum premium payment.  

38.  The method of Claim 31, wherein: the one or more curves and the first set of new values of the life insurance policy are displayed on the first region of the display over at least one of an annual timescale and a monthly timescale; and the method further comprises: displaying, on the first region of the display, a set of links comprising a first link associated with a first timescale corresponding to an expected lifetime of the life insurance policy; and in response to receiving a selection of the first link, displaying, on the first region of the display, the one or more curves and the first set of new values of the life insurance policy over the first timescale.  
19. The system of Claim 18, wherein the processing element is further operable to: determine that a second transaction that is in the list of transactions will occur within a set time interval; and in response to determining that the second transaction will occur within the set time interval, display in the eighth region a second notification.  
39.  The method of Claim 31, further comprising displaying a link to download a file comprising the one or more curves.  

40.  The method of Claim 31, further comprising displaying, on a third region of the display, at least one of a current rate of return of the life insurance policy, a current net death benefit amount for the life insurance policy, and a predicted lapse date for the life insurance policy.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174